The Prudential Insurance Company of America Jordan K. Thomsen Vice President, Corporate Counsel The Prudential Insurance Companyof America 213 Washington Street Newark, NJ 07102-2992 (973) 802-4193 fax: (973) 802-9560 May 1, 2015 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Prudential Variable Appreciable Account (Registration No. 33-20000) Ladies and Gentlemen: Pursuant to subparagraph (j) of Rule 497 under the Securities Act of 1933, the Registrant hereby certifies:(i) that its Prospectus that would have been filed pursuant to Rule 497(c) would not have differed from the Prospectus contained in Post-Effective Amendment No. 38 and (ii) that the text of Post-Effective Amendment No. 38 was filed electronically on April 10, 2015 (Accession No. 0000828972-15-000004). By:/s/ Jordan K. Thomsen Jordan K. Thomsen Vice President, Corporate Counsel The Prudential Insurance Company of America via EDGAR
